Exhibit 10.10 SECURITY AGREEMENT This Security Agreement is executed as of May 26, 2009, by Debtor in favor of Secured Party. As used in this Security Agreement, the following underlined terms shall have the respective meanings as indicated, unless the context otherwise requires: Debtor: VERTEX ENERGY, INC., a Nevada corporation Debtor's Mailing Address: 1331 Gemini, Suite 103, Houston, TX 77058 Secured Party: REGIONS BANK Secured Party's Mailing Address: 5005 Woodway, Suite 110, Houston, Texas Notes: Date: Of even date herewith Amounts: $3,500,000.00 $1,600,000.00 Borrower: VERTEX ENERGY, INC., a Nevada corporation Payee: REGIONS BANK Final Maturity Date: As specified in the Notes Location of Collateral: 1331 Gemini, Gemini Building, Houston, Harris County, Texas 77058 ARTICLE I
